                         Case 4:19-cv-04594-JSW Document 59 Filed 07/22/20 Page 1 of 3



               1 Glenn R. Kantor (Bar No. 122643)
                 gkantor@kantorlaw.net
               2 Brent Dorian Brehm (Bar No. 248983)
                 bbrehm@kantorlaw.net
               3 KANTOR & KANTOR
                 19839 Nordhoff Street, #1B
               4 Northridge, CA 91324
                 Telephone: (818) 886-2525
               5 Facsimile: (818) 350-6272

               6 Attorneys for Plaintiff
                 JOYCE HARRIS
               7

               8 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               9 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
              10 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
              11 Facsimile: (213) 625-1930

              12 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
              13
                 Simona A. Agnolucci (Bar No. 246943)
              14 sagnolucci@willkie.com
                 WILLKIE FARR & GALLAGHER LLP
              15 One Front Street, 34th Floor
                 San Francisco, CA 94111
              16 Telephone: (415) 858-7447
                 Facsimile: (413-858-7599
              17
                 Michael T. Graham (Admitted Pro Hac Vice)
              18 mgraham@willkie.com
                 WILLKIE FARR & GALLAGHER LLP
              19 30 North LaSalle Street, 50th Floor
                 Chicago, IL 60654
              20 Telephone: (312) 728-9015
                 Facsimile: (312) 728-9199
              21
                 Attorney for Defendant
              22 BDO USA, LLP

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                             1                    Case No. 3:19-cv-04594-JS
 MESERVE,
 MUMPER &                                                         STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   174083.1
                                                                  WITH PREJUDICE AND [PROPOSED] ORDER
                        Case 4:19-cv-04594-JSW Document 59 Filed 07/22/20 Page 2 of 3



              1                                   UNITED STATES DISTRICT COURT
              2                   NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
              3

              4    JOYCE HARRIS,                                        )   Case No. 3:19-cv-04594-JS
                                                                        )
              5                    Plaintiff,                           )   STIPULATION TO DISMISS ENTIRE
                                                                        )   ACTION WITH PREJUDICE AND
              6            vs.                                          )   [PROPOSED] ORDER THEREON
                                                                        )
              7    LIFE INSURANCE COMPANY OF NORTH                      )   Judge:     Jeffrey S. White
                   AMERICA; BDO USA, LLP,                               )
              8                                                         )   Complaint Filed:        August 7, 2019
                                   Defendant.                           )
              9                                                         )
              10

              11           IT IS HEREBY STIPULATED, by and between Plaintiff JOYCE HARRIS and Defendants
              12   LIFE INSURANCE COMPANY OF NORTH AMERICA and BDO USA, LLP, by and through their
              13   attorneys of record, that this action shall be dismissed in its entirety with prejudice as to all defendants
              14   pursuant to Rule 41(a), et seq. of the Federal Rules of Civil Procedure. Each party shall bear its own
              15   attorneys’ fees and costs.
              16           The Parties further stipulate and request that all dates set in this matter be vacated and taken
              17   off the Court’s calendar.
              18           The Parties seek the Court’s approval of the dismissal of the action with prejudice.
              19           IT IS SO STIPULATED.
              20

              21   Dated: July 22, 2020                            Glenn R. Kantor
                                                                   Brent Dorian Brehm
              22                                                   KANTOR & KANTOR
              23

              24                                                   By: /s/ Brent Dorian Brehm
                                                                       Brent Dorian Brehm
              25                                                       Attorneys for Plaintiff
                                                                       JOYCE HARRIS
              26

              27

              28

LAW OFFICES
                                                                        2                        Case No. 3:19-cv-04594-JS
 MESERVE,
 MUMPER &                                                                        STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP                                                                       WITH PREJUDICE AND [PROPOSED] ORDER
                        Case 4:19-cv-04594-JSW Document 59 Filed 07/22/20 Page 3 of 3



              1    Dated: July 22, 2020                          Kristin Kyle de Bautista
                                                                 MESERVE, MUMPER & HUGHES LLP
              2

              3
                                                                 By: /s/ Kristin Kyle de Bautista
              4                                                      Kristin Kyle de Bautista
                                                                     Attorneys for Defendant
              5                                                      LIFE INSURANCE COMPANY OF
                                                                     NORTH AMERICA
              6

              7    Dated: July 22, 2020                          Simona A. Agnolucci
                                                                 WILLKIE FARR & GALLAGHER LLP
              8

              9
                                                                 By:       /s/ Simona A. Agnolucci
              10                                                           Simona A. Agnolucci
                                                                           Attorneys for Defendant
              11
                                                                           BDO USA, LLP
              12

              13                                                 ORDER

              14           Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

              15   ORDERED that this action, Case No. 3:19-cv-04594-JS, is dismissed in its entirety as to all

              16   defendants with prejudice.

              17           IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

              18   vacated and taken off the Court’s calendar.

              19           IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

              20   costs in this matter.

              21           IT IS SO ORDERED

              22

              23
                           July 22, 2020
                   Dated: ___________________
                                                                 Hon. Jeffrey S. White
              24                                                 United States District Judge

              25

              26

              27

              28

LAW OFFICES
                                                                       3                       Case No. 3:19-cv-04594-JS
 MESERVE,
 MUMPER &                                                                      STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                                      .
                                                                               WITH PREJUDICE AND [PROPOSED] ORDER
